DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/9/2020 has been entered.  Claim 2 has been canceled.  Claims 1 and 3-10 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 8 recite the limitation “an average size of at least 10 microns to no more than 55 microns”; however, the original disclosure at the time of filing fails to provide support for the claimed range having the claimed endpoints of 10 microns and 55 microns.
Claim Rejections - 35 USC § 103
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (USPN 7,183,891.)  Harris discloses a voltage variable material (VVM) 100 and electrical equipment/machine comprising the VVM 100 that protects against electrical overstress or overvoltage wherein the VVM 100 comprises an insulative binder and one or more or all of certain different types of particles, such as insulating particles 60, semiconductive particles 70, 
Thus, Harris clearly teaches and/or suggests a “corona shielding material” and “electrical machine comprising: a corona shielding system” as in instant claims 1 and 8, respectively, comprising a polymeric resin matrix as in instant claims 1 and 4 as an insulative binder 50, a filler comprising SiC particles doped with aluminum and/or boron as doped semiconductive particles 80, and undoped SiC particles as semiconductive particles 70, wherein a resistance of the corona shielding material is set to a target resistance value by selecting a relative concentration of the doped SiC particles to the undoped SiC particles as in instant claims 1 and 8, and although Harris does not specifically limit the average particle size of the semiconductive SiC particles and doped semiconductive SiC particles as instantly claimed, Harris clearly discloses average particle sizes on the same order of magnitude and near and/or overlapping the claimed ranges of instant claims 1 and 8 as well as the standard particle sizes of instant claim 3 such that the claimed average size ranges and standard sizes for the doped and undoped SiC particles would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention, given that a prima facie case of obviousness exists for overlapping, approaching and/or similar ranges, and particularly given the lack of any showing of criticality or unexpected results with regards to the claimed range over the teachings of Harris.  Hence, the invention as recited in instant claims 1, 3, 4, and 8 would have been obvious over the prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claim 5, Harris clearly discloses filler loadings or filler contents, as discussed above, reading upon the claimed above 40% by weight of a total weight of the material, thereby rendering instant claim 5 obvious over the teachings of Harris (Col. 13, lines 61-Col. 14, line 18.)
With regards to instant claim 6, Harris discloses that the conductive particles 90 can be core-shell particles that are substantially spherical as shown in Fig. 3B (Col. 12, lines 60-67) or can be agglomerated particles as shown in Fig. 3C (Col. 3, lines 43-45) or solid, round metal particles (Col. 16, lines 37-39), and similarly, the doped semiconductive particles 80 and semiconductive particles 70 can be in a substantially spherical, core-shell structure as shown in Figs. 3A and 3D, thereby reading upon the broadly claimed “filler includes particles with a globular form” of instant claim 6 and thus rendering the claimed invention as recited in instant claim 6 obvious over the teachings of Harris.
With regards to instant claim 7, the Examiner takes the position that the claimed “comprises part of an overhang corona shielding system” constitutes intended end use of the corona shield material and does not provide any additional structural or material limitations to differentiate the claimed material from the material disclosed by Harris and thus the claimed invention as recited in instant claim 7 would have been obvious over the teachings of Harris as discussed above with regards to instant claim 1.
With regards to instant claim 9, in addition to the teachings above, Harris specifically discloses the use of the VVM 100 in an electrical machine to be protected against high DC .
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Brockschmidt (US2015/0042195, corresponds to EP2645540) in view of Senn (Nonlinear resistivity characteristics of end corona protection systems for rotating high voltage machines, please refer to the machine translation of Senn for the below cited sections), and in further view of Harris, Ghosh or Hyatt, for generally the reasons recited in the prior office action and restated below with regards to the amended claims.
As discussed in prior office actions, Brockschmidt discloses a corona shield material for an electric machine, particularly a high-voltage electric machine, as well as the electric machine comprising a corona shielding system including an external or outer corona shielding and an overhang corona shield (as in instant claims 7-10), wherein the corona shielding material comprises a polymeric resin matrix (as in instant claim 4) and at least one electrically conductive filler in particulate form, as a powder (as in instant claim 6), dispersed therein, wherein the conductive filler may also be semiconducting or weakly conducting (Entire document, particularly Abstract; Paragraphs 0006, 0020, 0022-0026, 0051 and 0063.)  Brockschmidt discloses that the at least one electrically conductive filler in powder form may be inherently conductive or may be conductive as a result of a corresponding coating and/or surface treatment (reading upon the broadly claimed “doped”), wherein the filler may also be semiconductive, with example fillers including silicon carbide particles (as in instant claims 1 and 3), graphite particles, carbon black, coated mica particles, and/or MINATEC particles, preferably having an average grain diameter of 2 to 50 microns (reading upon the claimed average size of at least 10 microns to no more than 55 microns as recited in instant claims 1 and 8 as well as the sizes 
It is also noted, as discussed previously, that Senn also discloses a filled polymeric composite material for use as a corona protection material in high-voltage electrical machines prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results, particularly given that the use of both doped and undoped SiC as particles dispersed in a polymeric matrix is known in the art as evidenced by Ghosh (discussed in detail in the prior office action), or Hyatt (discussed in detail in a prior office action), or Harris (discussed in detail above.)
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive and/or moot in view of the new grounds of rejection and additional remarks presented above.  The Examiner notes that the prior art rejections based upon Neumeyer and Ghosh, as the primary references, have been withdrawn in light of Applicant’s claim amendments and arguments filed 12/9/2020, however the obviousness rejection based upon Brockschmidt in view of Senn, and in further view of Harris, Ghosh, or Hyatt as recited in the prior office action has been restated above with regards to the amended claims given that Applicant’s arguments are not persuasive.  It is first noted that Applicant’s arguments as recited on page 7 of the response appear to be based solely on the teachings of Harris although Harris was utilized as an alternative supporting reference in the rejection such that even if Applicant’s arguments to eliminate Harris as a suitable combining reference were persuasive, the rejection would still stand based on the teachings of Brockschmidt in view of Senn, and in further view of Ghosh or Hyatt – teachings for which the Applicant provides no specific rebuttal arguments in the response.  It is also noted that contrary to Applicant’s arguments with respect to Harris as recited in the third full paragraph of page 7 of the response, Harris does not require the variable voltage material to comprise all four types of fillers as further discussed in detail in the new grounds of rejection presented above, nor does Harris specifically require different fraction sizes for the different types of particles and instead actually suggests similar sizes for the different types of particles as illustrated in Fig. 2 and as evident from preferred particle size ranges.  It is further noted that the instant claims do not require any storage stability, particularly “long-term storage stability”, nor “identical” particle sizes as argued by the Applicant in the paragraph bridging pages 7 and 8, and thus Applicant’s arguments with regards to Harris are not persuasive in terms of the combined .
Any rejection from the prior office action not restated above has been withdrawn by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Whitney (US2003/0025587, similar to the teachings of Harris) discloses a multifunction resistor having an improved electrical overstress (EOS) or voltage variable material (VVM) comprising a high percentage loading of conductive and/or semiconductive particles in an insulative polymer binder, wherein the type and content of the particles are selected to achieve a desired resistance for a particular end use and/or tailored to provide a range of useful resistivities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508.  The examiner can normally be reached on Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 24, 2021